___________

                                    No. 96-1188
                                    ___________


Mary Ann Poores,                         *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Missouri.
Lloyd M. Bentson, Secretary of           *         [UNPUBLISHED]
The Treasury,                            *
                                         *
              Appellee.                  *

                                    ___________

                     Submitted:     August 21, 1996

                           Filed:   September 4, 1996
                                    ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

     Mary Ann Poores appeals the district court's1 order denying her
Federal Rule of Civil Procedure 60(b) motion to set aside the dismissal of
her employment discrimination action.        In support of Rule 60(b) relief,
Poores argues that her former counsel's negligence in failing to comply
with the district court's scheduling order should not be imputed to her.
Having carefully reviewed the record and the parties' briefs, we find no
abuse of discretion in the district court's ruling.     See Sanders v. Clemco
Indus., 862 F.2d 161, 169 & n.14 (8th Cir. 1988) (standard of review); Link
v. Wabash R. Co., 370 U.S. 626, 633-34 (1962) (claimant cannot avoid
consequences of acts or omissions of freely selected attorney).       We also
reject Poores's alternative request that the dismissal be modified to be
without prejudice, as this




     1
      The Honorable Fernando J. Gaitan, Jr., United States
District Judge for the Western District of Missouri.
appeal does not raise the underlying judgment for review.   See Fed. R. App.
P. 4(a); Sanders, 862 F.2d at 169.


     The judgment is affirmed.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-